 


115 HRES 228 EH: Providing for consideration of the bill (H.R. 1628) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2017.
U.S. House of Representatives
2017-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
1st Session
H. RES. 228 
In the House of Representatives, U. S.,

March 24, 2017
 
RESOLUTION
Providing for consideration of the bill (H.R. 1628) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2017.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1628) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2017. All points of order against consideration of the bill are waived. The amendments specified in section 2 of this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) four hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Budget or their respective designees; and (2) one motion to recommit with or without instructions. 2.The amendments referred to in the first section of this resolution are as follows:
(a)The amendment printed in part A of the report of the Committee on Rules accompanying this resolution modified by the amendment printed in part B of that report. (b)The amendment printed in part C of the report of the Committee on Rules accompanying this resolution modified by the amendments printed in part D and part E of that report. 

Karen L. Haas,Clerk.
